Citation Nr: 0633447	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to February 
1984, from August 1990 to June 1991, and from June 1996 to 
February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2004, the Board remanded this case.  In its 
remand instructions, the Board instructed the RO, at its 
discretion, to schedule the veteran for a VA examination to 
determine the etiology of the veteran's lung condition.  
Based on the evidence obtained after the remand, the RO 
scheduled the veteran for a VA examination in October 2005.  
The examiner diagnosed the veteran with chronic obstructive 
pulmonary disease.  However, he did not provide an etiology 
opinion.  Therefore, another remand is required in order to 
obtain an etiology opinion from the physician who examined 
the veteran in October 2005.  

Additionally, the December 2004 remand instructed the RO to 
obtain the veteran's service personnel records.  The 
veteran's claims folder showed that the RO made several PIES 
requests for the service personnel records, and that none 
were provided.  However, there is no evidence of record that 
the RO tried to contact the Alabama National Guard to obtain 
the records.  

The duty to assist the veteran with his claim includes making 
an effort to verify the dates of all of his periods of active 
duty as well as any periods of active duty for training 
and/or inactive duty for training in the National Guard.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
Therefore, another remand is necessary to make additional 
efforts to obtain the veteran's service personnel records.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Therefore, although it will result in 
additional delay in adjudicating the appeal, a remand is 
required to ensure compliance with the Board's December 2004 
remand, specifically the instructions regarding an etiology 
opinion and the veteran's service personnel records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain the 
veteran's personnel records by contacting 
the Alabama Army National Guard and 
request the veteran's service personnel 
records.  If no records are identified, 
the RO should contact the appropriate 
agency or record center (e.g. National 
Personnel Records Center, Army Reserve 
Personnel Records Center) to determine if 
the records were forwarded to that 
facility.  If the requested service 
personnel records can not be obtained, 
the RO should clearly document and 
explain the efforts taken to obtain them 
and the reasons for their unavailability.

2.  The RO should ask the physician who 
performed the October 2005 VA examination 
to state an opinion as to whether it is 
as likely as not that the veteran's lung 
condition was caused or aggravated by the 
veteran's military service.  Another VA 
examination is not necessary in order to 
provide this opinion, unless this doctor 
is not available.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should fully explain 
his opinion.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, the report 
should so state.

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal. If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

